     Case 1:20-cv-00109-DAD-SKO Document 11 Filed 05/12/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
      SARA CATARINA REIS SANTOS                            No. 1:20-cv-00109-LJO-SKO
11
                           Plaintiff,                      ORDER DISMISSING COMPLAINT FOR
12                                                         LACK OF SUBJECT MATTER
                                                           JURISDICTION
13            v.

14
      CHARLES REIS IV, et al.,                             (Doc. No. 1)
15
                          Defendant.
16

17

18          Plaintiff Sara Catarina Reis Santos, appearing pro se, filed her complaint initiating this
19   action on January 21, 2020. (Doc. No. 1.) From the court’s initial review of the complaint, it
20   appears that the court lacks subject matter jurisdiction to consider the claims presented therein.
21          Federal courts are courts of limited jurisdiction and lack inherent or general subject matter
22   jurisdiction. Federal courts can adjudicate only those cases which the United States Constitution
23   and Congress authorize them to adjudicate. Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375
24   (1994). To proceed in federal court, a plaintiff’s pleading must establish the existence of subject
25   matter jurisdiction. Generally, there are two potential bases for federal subject matter
26   jurisdiction: (1) federal question jurisdiction, or (2) diversity jurisdiction.
27          “[A] case ‘arises under’ federal law either where federal law creates the cause of action or
28   ‘where the vindication of a right under state law necessarily turn[s] on some construction of
     Case 1:20-cv-00109-DAD-SKO Document 11 Filed 05/12/20 Page 2 of 4


 1   federal law.’” Republican Party of Guam v. Gutierrez, 277 F.3d 1086, 1088–89 (9th Cir. 2002)
 2   (quoting Franchise Tax Bd. v. Construction Laborers Vacation Trust, 463 U.S. 1, 8–9 (1983)).
 3   The presence or absence of federal question jurisdiction is governed by the “well-pleaded
 4   complaint rule.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). Under that rule,
 5   “federal jurisdiction exists only when a federal question is presented on the face of the plaintiff’s
 6   properly pleaded complaint.” Id.
 7         Here, plaintiff has not checked either jurisdictional option (“federal question” or
 8   “diversity”) on her form complaint. (Doc. No. 1 at 3.) Moreover, the complaint does not appear
 9   to contain any allegation of a violation arising under the Constitution, federal law, or treaties of
10   the United States. Instead, plaintiff appears to be asserting claims of wrongful termination
11   against two separate employers, Taco Bell and Livingston Community Health, allegedly
12   occurring on separate occasions. (Id. at 1.) Plaintiff’s complaint and its incorporated attachments
13   suggest plaintiff was terminated from (or her employment otherwise ended at) Taco Bell in
14   Livingstone, California on April 1, 2016, after plaintiff complained about sanitary issues in the
15   restroom facilities there. (See id. at 9–11.) The complaint separately asserts that Livingston
16   Community Health wrongfully terminated plaintiff more than two years later, on May 19, 2018,
17   in retaliation for her voicing complaints about, among other things, how Livingstone Community
18   Health handled walk-in patients. (See id. at 18–27.) In the section of the complaint form that
19   inquires as to the basis for federal question jurisdiction, plaintiff mentions a “law enforcement
20   record by [National Labor Relations Board (NLRB)] Case 32-CA-205510.” (Id. at 4.) Apart
21   from this, it is entirely unclear how plaintiff’s claims purportedly arise under federal law. While
22   the NLRB is a federal agency, plaintiff fails to identify or even suggest what federal law any of
23   her claims arise under.
24         Alternatively, under 28 U.S.C. § 1332, federal district courts have original jurisdiction over
25   civil actions in diversity cases “where the matter in controversy exceeds the sum or value of
26   $75,000” and where the matter is between “citizens of different states.” 28 U.S.C. § 1332.
27   “Subject matter jurisdiction based upon diversity of citizenship requires that no defendant have
28   the same citizenship as any plaintiff.” Tosco Corp. v. Communities for a Better Env’t, 236 F.3d

                                                       2
     Case 1:20-cv-00109-DAD-SKO Document 11 Filed 05/12/20 Page 3 of 4


 1   495, 499 (9th Cir. 2001), abrogated on other grounds by Hertz Corp. v. Friend, 559 U.S. 77
 2   (2010). “A plaintiff suing in federal court must show in his pleading, affirmatively and distinctly,
 3   the existence of whatever is essential to federal jurisdiction, and, if he does not do so, the court
 4   . . . on discovering the [defect], must dismiss the case, unless the defect be corrected by
 5   amendment.” Id. (quoting Smith v. McCullough, 270 U.S. 456 (1926)); see also Kanter v.
 6   Warner-Lambert Co., 265 F.3d 853, 857-858 (9th Cir. 2001) (“the party asserting diversity
 7   jurisdiction bears the burden of proof.”).
 8         Here, plaintiff’s complaint alleges that she and at least one of the named defendants are
 9   residents of California (see Doc. No. 1 at 1–2), which destroys the requisite complete diversity in
10   this case. See Cook v. AVI Casino Enterprises, Inc., 548 F.3d 718, 722 (9th Cir. 2008) (citing
11   Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996) (stating that diversity jurisdiction requires
12   “complete diversity of citizenship”)).
13         This court has an independent duty to consider its own subject matter jurisdiction, whether
14   or not the issue is raised by the parties and must dismiss an action over which it lacks jurisdiction.
15   See Morongo Band of Mission Indians v. Cal. State Bd. of Equalization, 858 F.2d 1376, 1380 (9th
16   Cir. 1988); Fed. R. Civ. P. 12(h)(3); see also Cal. Diversified Promotions, Inc. v. Musick, 505
17   F.2d 278, 280 (9th Cir. 1974) (“It has long been held that a judge can dismiss sua sponte for lack
18   of jurisdiction.”). Here, it appears that the court lacks subject matter jurisdiction over the claims
19   presented in plaintiff’s complaint.
20         On February 21, 2020, plaintiff was ordered to show cause why this case should not be
21   dismissed for lack of subject matter jurisdiction and/or why the court should not dismiss one of
22   the named defendants due to misjoinder. (Doc. No. 7.) Plaintiff was given fourteen (14) days to
23   respond. (Id.) On March 12, 2020, after the relevant deadline expired, plaintiff filed a request for
24   an extension of time indicating that she “ha[s not] found an attorney” and “need[s] more time.”
25   (Doc. No. 8.) Because it was plaintiff’s first request for an extension of time, her request was
26   filed within one week of the relevant filing deadline, and plaintiff is proceeding pro se, the court
27   granted her request for an extension on March 17, 2020, and ordered plaintiff to respond in thirty
28   (30) days. (Doc. No. 9.) The court previously warned plaintiff that if she failed to respond to the

                                                       3
     Case 1:20-cv-00109-DAD-SKO Document 11 Filed 05/12/20 Page 4 of 4


 1   order show cause in a timely fashion, the court would dismiss the entire complaint. (Doc. No. 7.)
 2   The court further advised plaintiff that any further requests for extensions of time had to be
 3   supported by a compelling showing of good cause other than that already presented to the court in
 4   her first request. (Doc. No. 9.) The deadline for plaintiff to respond to the order to show cause
 5   has expired and no response thereto has been filed by plaintiff.
 6                                            CONCLUSION
 7         For the foregoing reasons, the court DISMISSES plaintiff’s complaint for lack of subject
 8   matter jurisdiction. Therefore, the court need not reach the issue of misjoinder. Accordingly, the
 9   Clerk of Court is directed to CLOSE THIS CASE.
10
     IT IS SO ORDERED.
11

12     Dated:     May 11, 2020
                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      4
